                                                                                                       5/18/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 D.O.A.,
                                Petitioner,

                        -v-                                        21-cv-4229 (AJN)

 Thomas Decker, et al.,                                                 ORDER
                                Respondents.



ALISON J. NATHAN, United States District Judge:

       The parties are ordered to confer and jointly submit a briefing schedule for Petitioner’s

habeas petition. If the parties cannot agree, they should submit a joint letter containing both

proposals. The parties should also confer and indicate whether there is consent to the interim

stay request, or if the parties need to be heard on that request. The joint letter is due by May 25,

2021. The Petitioner is ordered to serve the petition and this Order on Respondent and to file

proof of service on the public docket by May 21, 2021.



       SO ORDERED.

 Dated:    May 17, 2021
           New York, New York

                                                             ALISON J. NATHAN
                                                           United States District Judge
